Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 25 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Torres et al. (US 2007/0037380 A1).



    PNG
    media_image1.png
    365
    693
    media_image1.png
    Greyscale

  Regarding Claim 21, Torres (Fig. 3E) discloses an integrated circuit (IC) structure, comprising: 
a plurality of interconnect lines; 
a via over, and in contact with, one of the interconnect lines, 
a metal layer (“copper”) [0043] over, and in contact with, the via; 
a dielectric spacer (“a dielectric resin film SiLK”) [0011, 0043] laterally adjacent to the via; 
The Examiner notes that spacers must be made out of dielectric layer in order to not to short vias and metal layers within the device
a dielectric material (“Undoped Silicate Glass” 18) [0011] between ones of the interconnect lines within a first region is below the dielectric spacer, wherein 
The Examiner notes that spacers mush be made out of dielectric layer in order to not to short vias and metal layers within the device


a gap comprising air or other gas (“air cavity”), the gap within a same plane as the dielectric material (plane of a page) and between ones of the interconnect lines within a second region that is laterally adjacent to the first region and not below the dielectric spacer. (See annotated Fig. 3E)
The Examiner notes that negative limitation of “a gap comprising air or other gas, the gap within a same plane as the dielectric material and between ones of the interconnect lines within a second region that is laterally adjacent to the first region and not below the dielectric spacer” is considered to be met as long as there is no gap below the disconnected section of dielectric spacer identified in annotated Fig. 3E. 

Regarding Claim 22, Torres (Fig. 3E) discloses the structure of claim 21, wherein the gap comprises air (“air cavity”).

Regarding Claim 24, Torres (Fig. 3E) discloses the IC structure of claim 21, further comprising 
a non-conformal dielectric material laterally adjacent to, and in contact with, the dielectric spacer, wherein 
the non-conformal dielectric material extends over the gap, and a top surface of the dielectric spacer is coplanar with a top surface of the non-conformal dielectric material (See annotated Fig. 3E).

Regarding Claim 25, Torres (Fig. 3E) discloses the IC structure of claim 24, wherein 
the metal layer is over, and in contact with, the top surface of the dielectric spacer and the top surface of the non-conformal dielectric material (See annotated Fig. 3E).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2007/0037380 A1).


    PNG
    media_image2.png
    429
    945
    media_image2.png
    Greyscale
Regarding Claim 23, Torres (Fig. 3E) discloses the IC structure of claim 21, wherein 
the dielectric spacer (See annotated Fig 3E) is the material between the via and a second via,
the dielectric material directly below the dielectric spacer occupies all space between adjacent ones of the first interconnect lines (See Fig. 3E).
In the current embodiment Torrez does not explicitly disclose the dielectric spacer is the only material between the via and a second via, adjacent to the first via.
However in a different embodiment Torres (Fig. 6G) discloses a second via and the dielectric spacer is the only material between the via and a second via, adjacent to the first via for the purpose of having metallic lines and vias to stabilize the SiLK within the stack [0055]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the IC structure in Torres such that the dielectric spacer is the only material between the via and a second via, adjacent to the first via in order to metallic lines and vias that stabilize the SiLK within the stack [0055].





Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2007/0037380 A1) in view of Greco et al. (US 2014/0284813 A1).
Regarding Claim 11, Torres (Fig. 3E) discloses the IC structure of claim 25, wherein the non-conformal dielectric layer has a thickness.
Torres (Fig. 3E) does not explicitly disclose a thickness of 30 nm to 60 nm 
Greco (Fig. 13) discloses interlayer dielectric layers (40) have a thickness of about 30 nm to about 60 nm [0046] for the purpose of providing adequate insulation for metallization layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly in Torres in view of Gates such that the non-conformal second layer has a thickness of about 30 nm to about 60 nm in order to providing adequate insulation for metallization layers and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).



Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2007/0037380 A1) in view of Gates et al. (US 9,349,687 B1).
Regarding Claim 27, Torres (Fig. 3E) discloses the IC structure of claim 21, wherein the dielectric spacer. comprises a metal oxide.
Torres (Fig. 3E) does not explicitly disclose the spacer layer comprises a metal oxide.
Gates (Fig. 2) discloses spacer layer (50) comprises a metal oxide MnSiCNOx [column 5, lines 5-18] for the purpose of preventing erosion of the underlying interconnects and function as a good diffusion barrier for the conductive materials in the conductive structures [column 5, lines 5-18]
The Examiner notes that as long as allow contains metal and oxygen claim limitation is considered to be met.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly in Torres in view of Gates such that spacer layer (50) comprises a metal oxide MnSiCNOx in order to preventing erosion of the underlying interconnects and function as a good diffusion barrier for the conductive materials in the conductive structures [column 5, lines 5-18]



Claim 28, 31, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2007/0037380 A1) in view of Tamaoka et al. (US 2002/0043673 A1).



    PNG
    media_image3.png
    373
    693
    media_image3.png
    Greyscale

Regarding Claim 28, Torres (Fig. 3E) discloses the method of fabricating an integrated circuit (IC) structure, the method comprising: 
receiving a plurality of interconnect lines within a first dielectric material (“Undoped Silicate Glass” 18) [0011]; 
forming an interconnect via over, and in contact with, one of the interconnect lines; 
forming a dielectric spacer (“a dielectric resin film SiLK”) [0011, 0043]  laterally adjacent to the interconnect via; 
forming a gap comprising air or another gas (“air cavity”)  between two or more of the interconnect lines by removing a portion of the first dielectric material not masked by the dielectric spacer; 
non-conformally depositing a second dielectric material (“Undoped Silicate Glass” 18) [0011]  over the interconnect lines; and 

Torres does not explicitly disclose that  non-conformally depositing a second dielectric material over the gap.
Tamaoka (Fig. 2C) discloses non-conformally depositing a second dielectric material (110) over a gap (109) and interconnect via (105) for the purpose of isolating upper layer wire from lower layer wire  and complete two-layer wire structure [0075]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the IC structure in Torres in view of Tamaoka such that non-conformally depositing a second dielectric material over the gap in order to isolate upper layer wire from lower layer wire  and complete two-layer wire structure [0075]
The Examiner notes that negative limitation “forming a gap comprising air or another gas between two or more of the interconnect lines by removing a portion of the first dielectric material not masked by the dielectric spacer;” is considered to be met as long as a portion of the first dielectric material that is being removed is not masked by the disconnected section of dielectric spacer identified in annotated Fig. 3E.

Regarding Claim 31, Torres in view of Tamaoka discloses the method of claim 28, wherein
forming the dielectric spacer further comprises: 
depositing a conformal dielectric layer over, and in contact with, the interconnect via and over the first dielectric material (See annotated Fig. 3E); and 

However, Torres discloses damascene or dual damascene method of manufacturing interconnect structures that involves directional (see sidewalls of the vias) etching of conformal dielectric layer for the purposes of reaching desired number of wiring and via levels have been fabricated. [0006-0008]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly in Torres in view of Tamaoka such that etching the conformal dielectric layer with a directional etch to remove the spacer from over the first dielectric material in order to reaching desired number of wiring and via levels have been fabricated. [0006-0008].
Examiner notes: Regarding the language of " to remove the spacer from over the first dielectric material", the examiner notes that such language merely recites an intended outcome or result of the positively recited method step of " etching the conformal dielectric layer with a directional etch ".  The examiner notes recitations directed to the intended use/outcome/result of a specific step in a method claim does not narrow scope of the method claim past the specific recited step.  See MPEP § 2106 II C and MPEP § 2111.04.  As such, the claim as currently written does not actually require " to remove the spacer from over the first dielectric material ", but merely requires " etching the conformal dielectric layer with a directional etch ", which is taught by the prior art of Torres.
The Examiner recommends using positively recited method steps i.e. “removing”


Regarding Claim 32, Torres in view of Tamaoka discloses method of claim 28, wherein
removing the portion of the first dielectric material not masked by the dielectric spacer further comprises etching the first dielectric material selectively to the dielectric spacer. [See selective HF etch Fig. 3D, 0045].

Regarding Claim 34, Torres in view of Tamaoka discloses the method of claim 28, wherein depositing the metal layer further comprises depositing the metal layer within a patterned dielectric material (See Annotated Fig. 3E).


Allowable Subject Matter
Claims 29, 30 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891